DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 29 June 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of foreign patent document 6 (CN 110570554 A) was not provided. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 13-14 and 20 are objected to because of the following informalities:  
In line 4 of claim 13, “in” should likely be --is--
In lines 6, 7, and 9 of claim 14, “the doorjamb system” should likely be --the latch mechanism--
In lines 7-8 of claim 14, “another door system” should likely be --another door--
In line 6 of claim 20, “prevent” should likely be --preventing--
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitations “when the door handle is an exterior door handle” and “when the door handle is an interior door handle.” Claim 12 recites “a door handle mechanically coupled to the indicator,” leading to confusion over whether one or more door handles are required by claim 13. It is unclear if Applicant intends to require two door handles or one. If two door handles are required, it is unclear if both are mechanically coupled to the indicator or if each have their own indicator. If there is one door handle, as recited in claim 12, is it unclear if the door handle is alternatively an exterior door handle or an interior door handle, or if the door handle is intended to act as both an exterior and interior door handle. For purposes of examination, claim 13 will be interpreted broadly in light of the disclosure as requiring one door handle and the door handle being alternatively configured as an exterior door handle or an interior door handle, such that the method of claim 13 comprises the steps of either determining the response based on keyfob information when the door handle is an exterior door handle or determining the response is to release the door when the door handle is an interior door handle. 

Claim 19 recites the limitation "the sensor signal" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted in light of claim 12 as the electronic indication. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Jansseune et al., FR 2899929 A1 [hereinafter: Jansseune] (reference to attached machine translation).

Regarding claim 12, Spurr teaches a method for managing door operation of a vehicle, the method comprising:
	generating, at a sensor system of a doorjamb of a door (col. 2 lines 52-53 and 57-59, col. 4 lines 21-28: outside handle switch 16 and inside handle switch 14 corresponds to a sensor system of a doorjamb because it is used to control the latch on the doorjamb that secures the doorjamb and door), an electronic indication of a position of an indicator (col. 3 lines 9-10, col. 5 lines 11-13: the switch closing corresponds to an electronic indication (see below)), wherein a door handle system comprises the indicator and a door handle mechanically couples to the indicator (col. 3 lines 9-13, col. 5 lines 1-13: the door handle is mechanically actuates the switch), wherein the indicator moves between a first position and a second position when the door handle is actuated (Fig. 1, col. 2 lines 41-44: the switch moves between being open and closed);
receiving, at control circuitry (12 Fig. 1), an electronic indication of a handle actuation (col. 2 lines 42-45: logic controller 12 receives a signal from the outside handle switch 16);
	retrieving state information for a vehicle (col. 5 lines 13-16 and col. 6 lines 40-48: security status corresponds to state information for a vehicle);
	determining, using the control circuitry, a response to the electronic indication based on the state information of the vehicle (col. 4 lines 24-28; col. 5 lines 13-16); and
	causing a latch mechanism to release a latch feature of a door when the response is to release the door (col. 5 lines 5-8, 16-23).  
	
	Spurr does not explicitly disclose an electronic indication of a position of an indicator, wherein the indicator moves between a first position and a second position when the door handle is actuated, and wherein the door handle system is a mechanical component not containing electrical components.
	 Jansseune discloses generating an electronic indication of a position of an indicator (10 Fig. 2; pg. 5 lines 179-80), wherein a door handle system (1, 4, 6 Fig. 2) comprises the indicator (10 Fig. 2) and a door handle (1 Fig. 1) mechanically coupled to the indicator (depicted in Fig. 2), wherein the indicator moves between a first position (Fig. 2) and a second position (Fig. 3) when the door handle is actuated (pg. 4 lines 146-49), and wherein the door handle system does not contain electrical components (Fig. 2: no electrical components on the handle 1, actuating member 4, or lever 6);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the door handle system disclosed by Spurr with the door handle system taught by Jansseune comprising an indicator and a door handle mechanically coupled to the indicator, wherein the indicator moves between a first position and a second position when the door handle is actuated, and wherein the door handle system does not contain electrical components to provide a switch in the form of a Hall sensor for better reliability (Jansseune pgs. 2-3 lines 77-80) and easy construction (Jansseune pg. 5 lines 191-98). 

	Regarding claim 13, Spurr, in view of Jansseune, teaches the method of claim 12. However, Spurr, as modified above by Jansseune, does not explicitly teach the method further comprising determining the response based on keyfob information when the door handle is an exterior door handle; and determining the response is to release the door when the door handle is an interior door handle. As noted above, in view of the 112b rejection, claim 13 is interpreted as requiring alternative steps depending on whether the door handle recited in claim 12 is an exterior door handle or an interior door handle.
	Jansseune teaches determining a response based on keyfob information when a door handle is an exterior door handle (pg. 2 lines 38-43: identification of the control unit, corresponding to keyfob information, is used to initiate a dialogue with the central unit for unlocking when the door handle is an exterior door handle (Fig. 1)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Spurr, as modified by Jansseune, to further include determining the response based on keyfob information when the door handle is an exterior door handle, as suggested by Jansseune, to provide security and hands-free access by checking a user’s keyfob is authorized before allowing access to the vehicle (Jansseune pg. 1 lines 19-21 and 24, pg. 2 lines 41-43).
	 
Regarding claim 14, Spurr, in view of Jansseune, teaches the method of claim 12, wherein the state information comprises at least one of:
a proximity between a keyfob and a proximity sensor coupled to the control circuitry; 
a lock command from the keyfob; 
a status of the keyfob; 
a lock status of the doorjamb system (Spurr col. 4 lines 12-20: the security status corresponds to a lock status of the doorjamb system); 
a lock status from another doorjamb system configured to interact with another door system; 
an ajar status of the doorjamb system; 
a lock status of a key-lock cylinder; 
a drivetrain status of the vehicle; 
a location of the vehicle; a speed of the vehicle; or 
an electrical status of the vehicle. 

Regarding claim 19, Spurr, in view of Jansseune, teaches the method of claim 12, wherein receiving the electronic indication of the handle actuation by the user comprises: 
detecting the mechanical indication at a sensor (Jansseune pg. 4 lines 174-78, 11 Fig. 2) coupled to the control circuitry (Spurr 12 Fig. 1; Jansseune pg. 4 lines 178-80); 
receiving a sensor signal from the sensor at the control circuitry (Jansseune pg. 4 lines 178-80, Spurr col. 2 lines 5-7, 42-44: as modified, the logic controller receives a sensor signal from the sensor); 
identifying the sensor signal as being indicative of the handle actuation (Spurr col. 3 lines 9-13, col. 5 lines 11-13).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Jansseune, FR 2899929 A1 (reference to attached machine translation), as applied to claim 12 above, and further in view of Cetnar et al., US 6,554,328 [hereinafter: Cetnar], and Lange, US 8,766,769.

	Regarding claim 15, Spurr, in view of Jansseune, teaches the method of claim 12, wherein: 
	the door handle comprises an exterior handle of the door handle system (Jansseune 1 Fig. 1; Spurr col. 3 line 10);
	the state information comprises an electrical status of the vehicle (Spurr col. 4 lines 21-28: availability of the primary power source 20 corresponds to an electrical status of the vehicle); and 
	the response to the electronic indication is to release the latch mechanism when the electrical status of the vehicle is active (Spurr col. 4 lines 21-28). 

	However, Spurr, as modified above by Jansseune, is silent to the state information comprising a proximity of a keyfob to a proximity sensor of the vehicle and the response to the electronic indication is to cause the latch mechanism to release the latch feature when the proximity is less than a threshold.
	Lange teaches retrieving state information for a vehicle, wherein the state information comprises a proximity of a keyfob to a proximity sensor (col. 5 lines 13-15, col. 7 lines 52-55) and the latch mechanism is released when the proximity is less than a threshold (col. 7 lines 55-58).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Jansseune, to further comprise a proximity of a keyfob to a proximity sensor, as taught by Lange, to increase security by preventing an unauthorized user from unlocking and/or unlatching the door (Lange col. 5 lines 36-40).

	Spurr, in view of Jansseune and Lange, are silent to the state information comprising a lock status of a key cylinder and the response to the electronic indication is to cause the latch mechanism to release the latch feature when the lock status of the key cylinder is unlocked is unlocked. 
	Cetnar teaches retrieving state information for a vehicle, wherein the state information comprises a lock status of a key cylinder (col. 8 lines 29-33; col. 10 lines 51-65: status of switch 138 corresponds to the lock status of the key cylinder). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Jansseune and Lange, to further a key cylinder, as taught by Cetnar, in order to provide a secure manual device for locking and unlocking the door (Cetnar col. 7 lines 54-58) that may serve as a backup to override the electrically operable system when there is no power available (Cetnar col. 3 lines 16-31). 
One of ordinary skill in the art would recognize the lock status of the key cylinder would correspond to the lock status taught by Spurr (Spurr col. 4 lines 38-48), so the latch mechanism releases the latch feature when the lock status of the key cylinder is unlocked and the electrical status of the vehicle is active to allow a user to open the unlocked door (Cetnar col. 10 lines 15-28: when the key cylinder is moved to the unlocked mode, the latch is unlocked; Spurr col. 5 lines 5-8: the response to the electronic indication is to release the latch feature when the door is unlocked and the primary power source is available).

	Spurr, in view of Jansseune, Lange, and Cetnar, do not explicitly teach the response to the electronic indication is to cause the latch mechanism to release the latch feature when the electrical status of the vehicle is active, the lock status of the key cylinder is unlocked, and the proximity is less than a threshold. One of ordinary skill in the art would recognize method taught by Spurr, in view of Jansseune, Cetnar, and Lange, provides the response to the electronic indication is to cause the latch mechanism to release the latch feature when the proximity is less than a threshold, the lock status of the key cylinder is unlocked, and the electrical status of the vehicle is active, in order to automatically unlatch an unlocked door for an authorized user (Lange col. 7 lines 55-58; Cetnar col. 10 lines 15-28; Spurr col. 5 lines 5-8) and increase user convenience. 

	Regarding claim 16, Spurr, in view of Jansseune, teaches the method of claim 12, wherein: 
	the door handle comprises an exterior handle of the door handle system (Jansseune 1 Fig. 1; Spurr col. 3 line 10).

	Spurr, in view of Jansseune, does not explicitly teach the state information comprises a proximity of a keyfob to a proximity sensor and the response to the electronic indication is to secure or not release the latch mechanism when the proximity is greater than a threshold.
	Lange teaches retrieving state information for a vehicle, wherein the state information comprises a proximity of a keyfob to a proximity sensor (col. 5 lines 13-15, col. 7 lines 52-55) and the latch mechanism is secured or not released when the proximity is greater than a threshold (col. 7 lines 49-56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Spurr, in view of Jansseune, to further include retrieving a state information of a vehicle, wherein the state information comprises a proximity of a keyfob to a proximity sensor and the response to the electronic indication is to secure or not release the latch mechanism when the proximity is greater than a threshold, as taught by Lange, in order to improve user convenience and security by automatically locking the doors when an authorized user moves away from the vehicle (Lange col. 7 lines 49-56).
	 
Spurr, in view of Jansseune and Lange, do not explicitly disclose the state information further comprises a lock status of a key cylinder and the response to the electronic indication is to secure or not release the latch mechanism when the lock status of the key cylinder is locked.
	Cetnar teaches retrieving state information for a vehicle, wherein the state information comprises a lock status of a key cylinder (col. 8 lines 29-33; col. 10 lines 51-65: status of switch 138 corresponds to the lock status of the key cylinder). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Jansseune and Lange, to further include a key cylinder, as taught by Cetnar, in order to provide a secure manual device for locking and unlocking the door (Cetnar col. 7 lines 54-58) that may serve as a backup to override the electrically operable system when there is no power available (Cetnar col. 3 lines 16-31). 
One of ordinary skill in the art would recognize the method taught by Spurr, in view of Jansseune, Lange, and Cetnar, comprises the response to the electronic indication is to secure or not release the latch mechanism when the proximity is greater than a threshold (Lange col. 7 lines 55-56), because the door is automatically locked (as modified above), or the lock status of the key cylinder is locked, (Cetnar col. 10 lines 16-28) because the latch is not released when the latch is locked (Spurr col. 4 lines 13-15).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Jansseune, FR 2899929 A1, as applied to claim 12 above, and further in view of Cetnar et al., US 6,554,328.

Regarding claim 17, Spurr, in view of Jansseune, teaches the method of claim 12, wherein: the state information comprises an electrical status of the vehicle (Spurr col. 4 lines 21-28: availability of the primary power source 20 corresponds to an electrical status of the vehicle). However, Spurr, as modified above by Jansseune is silent to the door handle comprising an interior handle of the door handle system.
	Spurr discloses an interior door handle (col. 3 lines 9-10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention the door handle of the door handle system taught by Jansseune is capable of being an interior door handle as disclosed by Spurr with a reasonable expectation of success.
	Cetnar teaches state information for a vehicle, wherein the state information comprises a lock status of a key cylinder (col. 8 lines 29-33; col. 10 lines 51-65: status of switch 138 corresponds to the lock status of the key cylinder).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Jansseune, to include a key cylinder, wherein the state information comprises a lock status of the key cylinder, as taught by Cetnar, in order to provide a secure manual device for locking and unlocking the door (Cetnar col. 7 lines 54-58) that may serve as a backup to override the electrically operable system when there is no power available (Cetnar col. 3 lines 16-31). 
One of ordinary skill in the art would recognize the lock status of the key cylinder would correspond to the lock status taught by Spurr (Spurr col. 4 lines 38-48), so the latch mechanism releases the latch feature when the lock status of the key cylinder is unlocked and the electrical status of the vehicle is active to allow a user to open the unlocked door (Cetnar col. 10 lines 15-28: when the key cylinder is moved to the unlocked mode, the latch is unlocked; Spurr col. 5 lines 5-8: the response to the electronic indication is to release the latch feature when the door is unlocked and the primary power source is available).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spurr, US 7,642,669, in view of Jansseune, FR 2899929 A1, as applied to claim 12 above, and further in view of Ueda et al., US Pub. 2004/0070489 [hereinafter: Ueda].

Regarding claim 20, Spurr, in view of Jansseune, teaches the method of claim 12. Spurr, in view of Jansseune, also teaches the vehicle has a plurality of doors comprising the door (Spurr col. 7 lines 19-28). 
However, Spurr, in view of Jansseune, does not explicitly teach the state information comprises respective ajar status for a plurality of doors of the vehicle comprising the door; and lock statuses for the plurality of doors, the method further comprising: determining whether one or more doors of the plurality of doors is ajar or unlocked; and preventing the latch mechanism from releasing the latch feature of the door when the one or more doors of the plurality of doors is ajar or unlocked.
Ueda teaches state information comprises respective ajar statuses for a plurality of doors of the vehicle ([0052], [0116]) and lock statuses for the plurality of doors ([0052], [0122]-[0123], [0142]), a method further comprising:
	determining whether one or more doors of the plurality of doors is ajar or unlocked ([0137], [0139]); and
	preventing a latch mechanism from releasing a latch feature of the door when the one or more doors of the plurality of doors is ajar or unlocked ([0138], [0145]: request signal is inhibited from being transmitted, corresponding to preventing the latch mechanism from releasing the latch feature). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state information taught by Spurr, in view of Jansseune, to additionally include respective ajar statuses for a plurality of doors of the vehicle comprising the door and lock statuses for the plurality of doors, as taught by Ueda, and modify the method taught by Spurr, in view of Jansseune, to comprise determining whether one or more doors of a plurality of doors is ajar or unlocked, and preventing the latch mechanism from releasing the latch feature of the door when the one or more doors of the plurality of doors is ajar or unlocked, as suggested by Ueda, in order to avoid unnecessary energy consumption (Ueda [0013]). 


Allowable Subject Matter
Claims 1-11 allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-11 and 18.

Regarding claim 1, Leroux (FR 2917112) discloses a system for managing door operation of a vehicle, the system comprising: a door comprising: a handle mechanism configured for mechanical activation, an indicator mechanism coupled to the handle mechanism, and a latch feature; a doorjamb configured for the door to close against, the door jamb comprising: a sensor and a latching mechanism; and control circuitry coupled to the sensor and the latching mechanism, the circuitry configured to: receive the sensor signal from the sensor and control the latching mechanism based on the sensor signal. However, although Leroux discloses a doorjamb comprising a sensor, Leroux does not teach a proximity sensor configured to generate a sensor signal indicative of a position of the indicator mechanism. The sensor disclosed by Leroux is configured to generate a signal corresponding to a current induced by closure of the switch due to the inductively coupled windings, Leroux does not teach a proximity sensor being capable of detecting the position of the indicator. The examiner can find no motivation to modify the sensor of the doorjamb disclosed by Leroux to be a proximity sensor configured to generate a sensor signal indicative of a position of the indicator without use of impermissible hindsight and/or without destroying the intended structure of the device disclosed by Leroux. 
Spurr (US 7642669), in view of Inan (WO2020/052709) discloses a system for managing door operation of a vehicle, the system comprising: a door comprising: a handle mechanism configured for mechanical activation, an indicator mechanism coupled to the handle mechanism, and a latch feature; a doorjamb configured for the door to close against, the door jamb comprising: a sensor and a latching mechanism; and control circuitry coupled to the sensor and the latching mechanism, the circuitry configured to: receive the sensor signal from the sensor and control the latching mechanism based on the sensor signal. However, Spurr, in view of Inan, does not teach a proximity sensor configured to generate a signal indicative of a position of the indicator mechanism. Spurr discloses a diode as a sensor which generates a signal indicative of whether the handle switch is operated, however the diode is not a proximity sensor. The examiner can find no motivation to replace the sensor of the doorjamb taught by Spurr, in view of Inan, with a proximity sensor configured to generate a sensor signal indicative of a position of the indicator, without use of impermissible hindsight and/or destroying the intended structure and function of the device disclosed by Spurr, in view of Inan.
Spurr, in view of Jansseune, teaches a system for managing door operation of a vehicle, comprising a proximity sensor configured to generate a sensor signal indicative of a position of an indicator. However, Spurr, in view of Jansseune, fails to teach a doorjamb configured for the door to close against, the doorjamb comprising a proximity sensor configured to generate a sensor signal indicative of a position of an indicator. The examiner can find no motivation to modify the proximity sensor taught by Spurr, in view of Jansseune, to be a component of the doorjamb without use of improper hindsight and/or without destroying the intended structure of the door handle, indicator and sensor taught by Spurr, in view of Jansseune.
Hill (GB2529372A) discloses a door comprising: an indicator (magnet) coupled to a door handle and actuated by motion of a door handle and a doorjamb comprising: a sensor configured to generate a sensor signal indicative of a position of the indicator. However, Hill does not disclose a system for managing door operation of a vehicle or control circuitry coupled to the sensor and latching mechanism configured to receive the sensor signal from the proximity sensor and control the latching mechanism based on the sensor signal. The examiner can find no motivation to modify the device disclosed by Hill to be used on a vehicle and include a doorjamb comprising a latching mechanism configured to secure and release a latch feature of the door without destroying the intended structure disclosed by Hill and/or without use of impermissible hindsight.
Jansseune (FR 2899929 A1) teaches an indicator coupled to the door handle and actuated by motion of the door handle, wherein the indicator is configured to move between a first position when the door handle is not actuated (Fig. 2) to a second position when the door handle is actuated (Fig. 3), and control circuitry configured to control a latching mechanism. However, Jansseune is silent to a doorjamb comprising a proximity sensor configured to generate a sensor signal indicative of a position of the indicator mechanism. Jansseune discloses a doorjamb and a proximity sensor configured to generate a signal indicative of a position of the indicator, but Jansseune does not teach the doorjamb comprises the proximity sensor. The examiner can find no motivation to modify the doorjamb disclosed by Jansseune to additionally include a proximity sensor configured to generate a sensor signal indicative of a position of the indicator without use of impermissible hindsight and/or without destroying the intended structure taught by Jansseune. 

Regarding claims 2-8, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

Regarding claim 9, Leroux teaches a door handle mechanically decoupled from the latch system but fails to disclose control circuitry configured to cause the door handle to be mechanically decoupled from the latch system, wherein when mechanically coupled, the door handle transmits a force from the handle actuation to the latch system to cause the latch to release the door. The examiner can find no motivation to modify the device disclosed by Leroux to further include control circuitry configured to cause the door handle to be mechanically decoupled from the latch system, wherein when mechanically coupled, the door handle transmits a force from the handle actuation to the latch system to cause the latch to release the door without destroying the intended structure of the device taught by Leroux and/or without use of impermissible hindsight. 
Spurr in view of Inan teaches a door comprising a door handle coupled to an indicator, a doorjamb system, and a door handle mechanically decoupled from the latch system. However, Spurr, in view of Inan, fails to disclose control circuitry configured to cause the door handle to be mechanically decoupled from the latch system, wherein when mechanically coupled, the door handle transmits a force from the handle actuation to the latch system to cause the latch to release the door. The examiner can find no motivation to modify the device disclosed by Spurr, in view of Inan, to further include control circuitry configured to cause the door handle to be mechanically decoupled from the latch system, wherein when mechanically coupled, the door handle transmits a force from the handle actuation to the latch system to cause the latch to release the door without destroying the intended structure of the device taught by Spurr, in view of Inan, and/or without use of impermissible hindsight.

Regarding claims 10-11, the prior art fails to disclose each and every limitation of claim 9 from which the claims depend.

Regarding claim 18, Spurr, in view of Jansseune, teaches the method of claim 12, wherein the state information comprises an electrical status of the vehicle, but fails to disclose, if the electrical status of the vehicle is disrupted, mechanically coupling the door handle to the latch mechanism. The examiner can find no motivation to modify door handle taught by Spurr, in view of Jensseune, to be mechanically coupled to the latch mechanism without use of impermissible hindsight and/or destroying the intended structure of the door handle taught by Spurr, in view of Jansseune.

Response to Arguments
Applicant’s arguments with respect to the objections to the Specification have been fully considered and are persuasive.  The objections to the Specification have been withdrawn. 
Applicant’s arguments with respect to the objections to the Drawings have been fully considered and are persuasive.  The objections to the Drawings have been withdrawn 
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 9-11 and 18 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejection under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 of claims 1-8 have been fully considered and are persuasive.  The rejections of claims 1-8 have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 of claims 9-11 have been fully considered and are persuasive.  The rejections of claims 9-11 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 12-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 of claim 18 have been fully considered and are persuasive.  The rejection of claim 18 has been withdrawn. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(b) of claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hill, GB 2529372 A, discloses a door handle that rotates to retract a magnet away from a doorjamb, which actuates a switch in the doorjamb to release an electric lock when the circuit is closed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675